Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (2008/0007651). 
 	Regarding claim 21, Bennett discloses receiving, by a server at a remote location with respect to a content receiver (144, 146, 148), aspect ratio information associated with a video display (par. 43 and 84); 
receiving, by the server, video frame data (par. 38); 
analyzing, by a microprocessor at the remote location, the video frame data to determine formatting information for use in displaying an associated video frame on the video display (par. 38, 57, 60, 65); and 
transmitting, by the server, the formatting information to the content receiver (par. 61 and 62).
	Bennett fails to disclose determining no adjustment is needed to additional video frame data for displaying a video frame associated with the additional video frame data on the video display; and in response to the determining no adjustment is needed to the additional video frame data for displaying the video frame associated with the additional video frame data on the video display, transmitting by the server a signal to the content receiver indicating that an original frame is suitable for display on the video display.
	However, Bennett discloses a sub-frame metadata structure including editing information for a sub-frame which includes a sub-frame location and sub-frame size (par. 84).  Generally, the sub-frame location indicates the location of an area located in the original big frame while the sub-frame size indicates the sizes of that indicated area.  These two values enable a sequence of sub-frames to be generated from the original big frames.  The location and size are arbitrarily determined by the computer 140 based on the input of the user 121.  In other words, they can be in any value.  For instance, the location can have a value ranged from the left upper corner to bottom right corner of the original big frame while the size can be ranged from zero to any size, as long it is located within the perimeter of the original big frame.  If the location is located at the center of the original big frame while the size is the same as the original big frame, the image is said to be no modification.  In other words, when the location is at the center of the original frame and the size is the same as the original frame, the image frame is indicated no change.  This is required when the video displayer(s) is a full frame theater system or a high definition television system, which does not require frame size modification (par. 38)  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the location and size to above scenario to perform the well known functions as claimed.  Such change would have been a matter of obvious design choice and would have been obvious to one of ordinary skill in the art. 
	Regarding claims 26 and 31, see rejection to claim 21.

Claims 22-24, 27-29, and 32-34 is/are rejected under 35 U.S.C. 103 as being
 unpatentable over Bennett (2008/0007651) in view of Fujimoto (2009/0112980).
 	Regarding claim 22, Bennett does not disclose the analyzing the video frame data
 includes:
analyze the video frame data to detect unused areas of an extracted video frame;
classifying the video frame data, based on the analysis, as being in a video format characterized by an initial aspect ratio; and
determining whether or not to change the video format of the video frame data to have an adjusted aspect ratio based on the aspect ratio information associated with the video display as claimed.
	Fujimoto, from the similar field of endeavor, discloses an analyze function (par. 42 and 43), a classifying function (note the aspect ratio 4:3 as mentioned in par. 43 and 44), and a determining function (par. 45-48).  By performing these functions, the still image can be fully displayed on the display screen 201, which maximize usage of the display screen area.   
	Bennett teaches that it is important to convert the source video into a format appropriate for the video display device in order to have a satisfactory presentation (par. 38, last two sentences).
	Hence, in order to minimize unwanted blanking display spaces, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Fujimoto into Bennett to perform the well known functions as claimed.
	Regarding claim 23, Bennett discloses the transmitting the formatting information to the content receiver includes: when it is determined to change the video format, including information indicating the adjusted aspect ratio in the formatting information; and transmitting, by the server, the formatting information, including the information indicating the adjusted aspect ratio, to the content receiver (par. 83-84).
	Regarding claim 24, Bennett discloses the transmitting, by the server, the formatting information, including the information indicating the adjusted aspect ratio, to the content receiver causes the content receiver to display on the video display the video frame data having the adjusted aspect ratio (par. 83-84).
	Regarding claims 27-29, and 32-33, see similar rejections as set forth above.
Response to Arguments
Applicant's arguments filed 4/20/22 have been fully considered but they are not persuasive.  
 	Applicant argues that the video distribution server 10a and the metadata distribution server 10b in Bennett are separate servers and therefore do not meet the singular “server” as claimed.  The examiner disagrees.  In paragraph 107, Bennett discloses that the server 10c receives the aspect ratio information of the target display of a target video player.  And in paragraph 104, Bennett further discloses that the server 10c receives the video frame data.  Thus, server 10c alone meets the claimed invention.  The operation steps of each of the video distribution servers are also being described in paragraphs 123 to 125 with respect to Figure 15.  The steps 1502 also meets the claimed limitations as argued.
	As regards to applicant’s argument that Bennet fails to disclose "transmitting by the server a signal to the content receiver indicating that an original frame is suitable for display on the video display" as recited claim 21, the examiner disagrees.  In paragraph 82, Bennett discloses a resizing information, such as zooming, of the original image.  If zooming is zero, the original image will not be changed at the receiving target display.  Thus, the zooming information effectively meets the “indicating” limitation as argued.  Similarly, Bennett also discloses the subframe location and size information which effectively meets the “indicating” limitation as claimed.  That is, as explained in the prior art rejection, when the subframe location is assigned at the center of the original frame and the subframe size is selected to be the same size of the original frame, the original frame would not be modified at the receiving end of the target display.    
	In view of above arguments, it is clear that applicant fails to overcome the prior art Bennett.  As a result, the prior art rejection is maintained.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422